 


110 HR 2572 IH: Nurse Loan Forgiveness Act of 2007
U.S. House of Representatives
2007-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2572 
IN THE HOUSE OF REPRESENTATIVES 
 
June 5, 2007 
Ms. Loretta Sanchez of California introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To amend the Higher Education Act of 1965 to establish a student loan forgiveness program for nurses. 
 
 
1.Short titleThis Act may be cited as the Nurse Loan Forgiveness Act of 2007. 
2.FindingsThe Congress finds the following: 
(1)According to 2005 statistics from the American Hospital Association, 118,000 nurses are needed to fill vacancies at our nation’s hospitals, and more than 75 percent of all hospital personnel vacancies are for nurses. 
(2)According to a study by the Department of Health and Human Services in 2002, the United States will experience a 29 percent shortage in the number of nurses needed in the United States health care system by the year 2020, which translates into a shortage of more than 400,000 registered nurses nationwide. 
(3)Research indicates that there is a great need for health care services, especially hospitals and prescription drugs, but there continues to be a 28 percent decrease in national licensure examination for all entry-level registered nurses. 
(4)The Department of Labor projects a 29 percent increase in the need for nurses nationwide from 2004 to 2014, compared with a 13 percent increase for all other occupations. 
(5)The General Accounting Office estimates that 40 percent of all registered nurses will be older than age 50 by the year 2010. 
(6)Of those registered nurses in 2004, an estimated 16 percent have chosen to not practice in the field. 
3.Loan forgiveness program establishedPart B of title IV of the Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following new section: 
 
428L.Loan forgiveness for nurses 
(a)PurposesThe purposes of this section are— 
(1)to encourage— 
(A)individuals to enter and continue in the nursing profession; and 
(B)experienced nurses to instruct nurses entering the profession; and 
(2)to reward such individuals for their service in the nursing profession by reducing the burden of student debt. 
(b)Loan forgiveness 
(1)Loan forgiveness authorizedThe Secretary is authorized to forgive, in accordance with this section, the student loan debt of an eligible borrower in the amount specified in subsection (d) for each of the first 5 complete years of service described in subsection (c)(1) by such eligible borrower that occur after the date of enactment of this section. 
(2)Method of loan forgivenessTo provide the loan forgiveness authorized in paragraph (1), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay a qualified loan amount for a loan made under this part; and 
(B)to cancel a qualified loan amount for a loan made under part D of this title. 
(3)Limitation on consolidation loansA loan amount for a loan made under section 428C may be a qualified loan amount for the purposes of this section only to the extent that such loan amount was used to repay a Federal Direct Stafford Loan, a Federal Direct Unsubsidized Stafford Loan, or a loan made under section 428 or 428H for an eligible borrower, as determined in accordance with regulations prescribed by the Secretary. 
(c)Eligible borrowerThe Secretary is authorized to provide loan forgiveness under this section to any individual who— 
(1)has been employed for at least one calendar year— 
(A)as a full-time registered nurse in a health care facility or a health care setting approved by the Secretary of Health and Human Services for the purposes of this section; or 
(B)as a nursing instructor in a school of nursing as defined by the Public Health Service Act (42 U.S.C. 296); 
(2)if qualifying on the basis of the employment described in paragraph (1)(B), has received a Masters of Science in Nursing; and 
(3)is not in default on a loan for which the borrower seeks forgiveness. 
(d)Loan forgiveness amountsThe Secretary shall, from funds appropriated under subsection (j), forgive the loan obligation of an eligible borrower in accordance with subsection (b)(2) and in the following increments: 
(1)After the first calendar year of employment described in subsection (c)(1), not more than $2,000. 
(2)After the second such year of employment, not more than $2,500. 
(3)After the third such year of employment, not more than $3,000. 
(4)After the fourth such year of employment, not more than $4,500. 
(5)After the fifth such year of employment, not more than $5,000. 
(e)Application for loan forgivenessAn eligible borrower desiring loan forgiveness under this section shall submit a complete and accurate application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(f)PriorityThe Secretary shall grant loan forgiveness under this section on a first-come, first-served basis, and subject to the availability of appropriations. 
(g)RegulationsThe Secretary is authorized to prescribe such regulations as may be necessary to carry out the provisions of this section. 
(h)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of any loan. 
(i)Prevention of Double BenefitsNo borrower may, for the same service, receive a benefit under both this section and subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.). No borrower may receive a benefit under this section for both employment described in subsection (c)(1)(A) and employment described in subsection (c)(1)(B). 
(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each of the 5 succeeding fiscal years.. 
 
